Citation Nr: 0000382	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-10 827	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from December 1943 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision by the RO which granted compensation benefits under 
38 U.S.C.A. § 1151 for a right eye disability, and assigned a 
20 percent disability rating.  The veteran appeals for a 
higher rating.


FINDINGS OF FACT

1.  In July 1989, the veteran underwent VA medical treatment 
of his right eye, consisting of cataract extraction with 
intraocular lens implant, and he subsequently underwent 
additional treatment of that eye, including a corneal 
transplant which has since failed.  

2.  Prior to the VA medical treatment of the right eye the 
veteran had visual acuity of 20/60 of that eye.

3.  His current visual acuity of the right eye is the ability 
to see hand motion at approximately 3 feet.

4.  The RO has granted compensation under 38 U.S.C.A. § 1151 
for additional right eye disability (corneal transplant 
failure following cataract extraction and lens implant) 
resulting from VA treatment, and has rated the additional 
disability 20 percent (based on current overall right eye 
impairment of 30 percent, minus 10 percent for right eye 
impairment prior to VA treatment).

5.  The veteran is not service-connected (or entitled to 
compensation under 38 U.S.C.A. § 1151) for a left eye 
disability, nor is he blind in that eye.



CONCLUSIONS OF LAW

The criteria for a rating in excess of 20 percent for a right 
eye disability have not been met.  The current overall right 
eye disability is 30 percent; the right eye disability prior 
to VA treatment was 10 percent; and the difference, 20 
percent, is the additional disability from VA treatment.  
38 U.S.C.A. §§ 1151, 1155, 1160 (West 1991); 38 C.F.R. 
§§ 3.358, 3.383, 3.800, 4.22, 4.79, 4.84a, Diagnostic Codes 
6070, 6079 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 1989, the veteran underwent VA treatment of his right 
eye, consisting of extracapsular cataract extraction with 
intraocular lens implantation.  Prior to surgery, best 
corrected visual acuity of the right eye was 20/60.  In 
August 1989, the assessment was corneal decompensation 
secondary to complicated surgery.  His intraocular lens was 
not in proper position.  He continued to be treated for 
cornea decompensation.  In December 1989, visual acuity of 
the right eye was 20/200.

A March 1990 hospital discharge report reveals that the 
veteran was status post phacoemulsification with posterior 
chamber intraocular lens implantation of the right eye 8 
months prior to admission.  The veteran had poor vision and 
had developed pseudophakic bullous keratopathy.  He was 
admitted to the hospital for a penetrating keratoplasty of 
the right eye.  The day after admission, he underwent corneal 
transplant, penetrating keratoplasty of the right eye.

An October 1991 hospital discharge summary reveals that the 
veteran was status post penetrating keratoplasty in March 
1990 with residual 11 diopters of astigmatism and with 
decreased vision felt to be secondary to this astigmatism.  
On admission visual acuity was 20/200.  The day after 
admission, the veteran underwent corneal relaxing incisions 
with compression sutures of the right eye.

An April 1992 hospital report reveals the veteran had a 
history of irregular stigmatism after penetrating 
keratoplasty and was status post previous keratorefractory 
surgery.  At that time, he had significant stigmatism against 
the rule, not correctable with conventional spectacles.  He 
underwent arcuate keratotomy of the right eye.  The diagnoses 
were visually significant stigmatism of the right eye and 
status post procedure for corneal implant or the right eye.  
The operation report revealed a post-operative diagnosis of 
irregular corneal astigmatism of the right eye.

In March 1993, the veteran filed a claim for compensation 
benefits under 38 U.S.C.A. § 1151 for a right eye disability.

Gerald R. Tiller, MD, in an August 1995 letter, stated the 
veteran was seen in July 1995 with a history of having 
undergone cataract surgery in both eyes in 1989 and having 
undergone a perpetrating keratoplasty following cataract 
surgery on the right.  He stated the veteran complained of 
decreased vision in the right eye.  He reported the veteran's 
best corrected visual acuity of the right eye was in the 
20/50 range and his best corrected visual acuity of the left 
eye was 20/25.  Dr. Tiller stated the veteran had significant 
anisometropia secondary to high myopia on the right and that 
he was status post penetrating keratoplasty with anterior 
chamber intraocular lens.

In January 1996, the veteran presented RO hearing testimony 
in support of his contention that he had an additional 
disability as a result of VA treatment.  He stated he had 
decreased visual acuity of the right eye.

On a May 1998 VA eye examination, the veteran's ocular 
history was recorded.  The examiner reported the veteran 
underwent cataract extraction in the right eye in 1989.  
During the surgery, he had posterior capsular rupture and an 
anterior vitrectomy was required after phacoemulsifiction was 
converted to an extracapsular cataract extraction.  After the 
surgery, his cornea never recovered.  His visual acuity 
improved only to approximately 20/200 and he had pseudophakic 
bullous keratopathy.  He then underwent penetrating 
keratoplasty in 1990 of the right eye.  His vision improved 
on several occasions after the penetrating keratoplasty to 
near 20/40 or 20/50 with a high amount of myopia and 
astigmatism.  He underwent two different episodes of 
astigmatic keratotomy in his right eye, one in 1991 and one 
in 1992.  The best corrected visual acuity of the right eye 
following these procedures was approximately 20/50.  However, 
since 1992, he had had a slow decrease in his vision related 
to failure of his corneal transplant.  His vision had been 
stable in the count fingers at approximately three feet range 
for a few years.

Physical examination revealed visual acuity of the right eye 
was hand motion at approximately three feet.  He was 
occasionally able to count fingers.  Corrected visual acuity 
in the left eye was 20/25.  The cornea of his right eye 
showed a failed thickened opacified corneal transplant with 
astigmatic keratotomy scars.  The corneal transplant 
opacification was consistent with his visual acuity.  The 
impression was corneal transplant failure of the right eye.  

The RO, in a June 1998 rating decision, granted compensation 
under 38 U.S.C.A. § 1151 for corneal transplant failure 
following cataract extraction and lens implant of the right 
eye.  The RO assigned a net 20 percent compensation rating 
for the right eye disability; this was  based on the current 
overall disability being 30 percent, and subtracting 10 
percent for the level of disability prior to VA treatment.  
The RO also awarded special monthly compensation based on 
loss of use of one eye.

In a June 1998 notice of disagreement and July 1998 
substantive appeal, the veteran stated he could only 
distinguish light from dark and was legally blind in his 
right eye.  He requested a 60 percent rating.

II.  Analysis

The veteran's claim for a higher rating for a right eye 
disability (for which compensation under 38 U.S.C.A. § 1151 
has been awarded at the 20 percent level) is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When a veteran suffers an injury or aggravation of an injury 
as the result of VA hospitalization, medical, or surgical 
treatment, and such injury or aggravation results in 
"additional disability," disability compensation shall be 
awarded in the same manner "as if" such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 
3.800.  

In the instant case, the RO has determined that the veteran 
has additional right eye disability as the result of VA 
treatment, including a July 1989 cataract extraction and lens 
implant (which required additional treatment including a 
corneal transplant which has since failed).  Thus, 
compensation benefits were awarded under 38 U.S.C.A. § 1151 
for the additional right eye disability.  The RO assigned a 
net rating of 20 percent for the right eye disability, being 
the difference between the current overall 30 percent level 
of the condition and the 10 percent level of the condition 
prior to VA treatment.

As noted, compensation under 38 U.S.C.A. § 1151 is only 
payable for the "additional disability" from VA treatment, 
and such is determined by comparing the severity of the 
condition before and after VA treatment.  38 C.F.R. 
§ 3.358(b).  Moreover, the law provides that compensation 
under 38 U.S.C.A. § 1151 is to be paid in the same manner "as 
if" the disability were service connected.  Under 38 C.F.R. 
§ 4.22, which concerns the level of compensation for a pre-
service disability which is service connected by reason of 
service aggravation, the rating is only to reflect the degree 
of disability over and above the degree existing at the time 
of entrance into active service; in all such cases the degree 
of the disability existing at the time of entrance into 
active service, if ascertainable in terms of the rating 
schedule, is deducted from the present degree of disability, 
except that if the disability is total (100 percent) no 
deduction will be made; if the degree of disability at the 
time of entrance into service is not ascertainable in terms 
of the schedule, no deduction is be made.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In evaluating visual impairment, the rating will be based on 
the best distant vision obtainable after best correction by 
glasses.  38 C.F.R. § 4.75.  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  
38 C.F.R. § 4.79.  

The recent VA examination indicates vision in the right eye 
(the eye which is the subject of compensation under 
38 U.S.C.A. § 1151) is consistent with blindness with light 
perception only.  The veteran is not blind in the left eye 
(which eye is neither service connected nor treated "as if" 
service connected), and for rating purposes such eye is 
considered to have 20/40 or better vision (in fact, the 
veteran has better than 20/40 vision in that eye).  
38 U.S.C.A. § 1160(a)(1); 38 C.F.R. § 3.383(a)(1); Villano v. 
Brown, 10 Vet. App. 248 (1997).  Blindness in the right eye 
and 20/40 or better vision in the left eye, is equivalent to 
a 30 percent rating for the current overall right eye 
disability.  38 C.F.R. § 4.84a, Diagnostic Code 6070 and 
Table V.

The next higher rating of 40 percent for the current overall 
right eye disability would require enucleation of the eye 
(Diagnostic Code 6066), but such is inapplicable as the 
veteran does not have anatomical loss of the eye.

Although the veteran's current overall right eye disability 
is 30 percent, the level of right eye disability prior to VA 
treatment must be deducted when determining the compensation 
payable under 38 U.S.C.A. § 1151.  The evidence shows that 
prior to VA treatment in July 1989, the veteran had a right 
eye cataract with visual acuity of 20/60 in that eye.  Such 
pre-treatment disability (visual acuity of 20/60) is to be 
rated 10 percent.  38 C.F.R. § 4.84a, Code 6079 and Table V.  
The 10 percent pre-treatment disability must be deducted from 
the current overall 30 percent level of disability.  Given 
these circumstances, no more than a 20 percent rating may be 
assigned for the right eye disability under 38 U.S.C.A. 
§ 1151.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the right eye disability has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for a 
right eye disability.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A rating in excess of 20 percent for a right eye disability 
is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

